Citation Nr: 0032573	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-01 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for 
bilateral sensorineural hearing loss.

3.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Stephen K. Johnson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from July 1966 to May 1969.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a March 1996 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for PTSD and skin rash of both feet, 
declined an increased (compensable) rating for bilateral 
sensorineural hearing loss, and granted a 10 percent rating 
for tinnitus.  In a Supplemental Statement of the Case (SSOC) 
dated in December 1997, the RO amended the skin disorder 
claim to include a "generalized" skin rash.  In September 
1999, the Board rephrased this issue to encompass all skin 
disorders claimed by the appellant, and remanded the case to 
the RO for further development.

The Board notes that, in January 1996, a VA examiner noted a 
possible association between a diagnosis of dysthymia and the 
"traumas in war."  As such, the Board refers to the RO the 
issue of service connection for dysthymia for appropriate 
action.  The Board will limit its discussion in this case to 
the separate issue of service connection for PTSD.

The Board next notes that, subsequent to the SSOC issued in 
August 2000, the appellant introduced into the record 
computer generated audiometric results from his January 2000 
VA audio examination.  This specific document has not 
previously been considered by the RO, however, the relevant 
pure tone threshold and Maryland CNC test results were 
transcribed in the January 2000 VA audio examination report 
which is of record.  As such, the appellant has merely 
presented in different format evidence previously considered 
by the RO.  As such, the Board finds that no prejudice 
results to the appellant in adjudicating this claim.  See 
38 C.F.R. § 20.1304(c)(2000); VA O.G.C. Prec. 16-92 (July 24, 
1992).

The Board further notes that, by letter received in September 
2000, the appellant stated that he did "not seek any further 
claim for service connection for skin problems."  The Board 
finds that his statement clearly reflects his intent to 
withdraw this claim from consideration.  The Board will 
proceed accordingly.  See 38 C.F.R. § 20.204 (2000) (a 
Substantive Appeal may be withdrawn at any time before the 
Board promulgates a decision provided that the claimant has 
provided written consent).  In that same later, he clarified 
that he continued to seek service connection for PTSD as well 
as entitlement to an increased evaluation for bilateral 
hearing loss.  He was ambiguous, however, as to his intent to 
withdraw from consideration his claim for an increased rating 
for tinnitus.  Due to this ambiguity, the Board is of the 
opinion that the appellant did not effectuate a withdrawal 
from appeal the issue of an increased rating for tinnitus.  
Id.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable disposition of the claims on appeal, and has 
substantially complied with all due process requirements.

2.  The appellant does not manifest PTSD.

3.  The appellant's hearing loss disability is manifested by 
puretone threshold averages of 57.5 decibels in the right ear 
and 60 decibels in the left ear with speech recognition of 94 
percent bilaterally.

4.  The regulatory amendments pertaining to evaluations for 
hearing loss disability, promulgated in May 1999, have no 
substantive effect when applied to the facts of this case.

5.  The appellant is in receipt of the maximum schedular 
rating for tinnitus.

6.  The appellant's disability picture does not present such 
an exceptional or unusual case so as to render impracticable 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during service.  38 
U.S.C.A. §§ 1110, 1154(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (2000).

2.  The criteria for an increased (compensable) initial 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 3.321, 
4.85, Diagnostic Code 6100 (2000); 64 Fed. Reg. 25202-25210 
(May 11, 1999).

3.  The criteria for a rating in excess of 10 percent for 
tinnitus have not been met. 38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.87a, Diagnostic Code 6260 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection - PTSD

The appellant contends that he manifests PTSD as a result of 
his exposure to combat and non- combat stressors related to 
his tour of duty in the Republic of Vietnam during the 
Vietnam Era.  According to his testimony and various 
statements of record, he was exposed to enemy fire while 
assigned to Marine Air Group 11 at DaNang Air Base from April 
1967 to May 1968.  The DaNang Air Base serviced jets and 
helicopters, and he served as both an infantry weapons 
repairman and a perimeter guard.  Prior to the beginning of 
the TET Offensive in approximately January 1968, the DaNang 
Base was several miles from the battlefront and received only 
minor rocket and mortar attacks which occurred at night.  At 
the beginning of the TET Offensive, however, the DaNang Base 
began receiving targeted rocket attacks on a nightly basis.

During one incident of an enemy rocket attack, the appellant 
recalls being thrown into the air from the force of a 
munitions dump explosion.  The trauma from this incident 
resulted in a temporary hearing loss and his current service 
connected hearing loss disability.  The base caught fire and 
came under small arms fire from a nearby town nicknamed 
"Dogpatch."  He claims that 37 "AWAC" soldiers were killed 
and 400 other soldiers were wounded during this incident.  He 
initially stated that this attack occurred in January 1968 
but, based upon his later conversation with a former Marine 
who had been present at this attack, he now states that this 
attack occurred on July 14, 1967. 

The appellant also recalls that, in early 1968, he witnessed 
an emergency landing by a B-52 bomber which skidded off the 
runway and entered a minefield.  The plane became engulfed in 
flames and resulted in the deaths of 11 crewman.  In another 
incident, he witnessed the summary execution of a suspected 
Vietcong.  He indicates that fellow servicemates, D.F., F.S. 
and F.A., had been with him during some of the above- 
described events.  He finally recalls hearing that two of his 
hometown friends had been killed during the Vietnam War.

In support of his claim, the appellant submitted a lay 
statement from a former servicemate who served with him in 
Vietnam.  This individual recalls coming under rocket attacks 
which resulted in deaths, injuries and massive property 
damage.  He specifically recalls a devastating rocket attack, 
occurring on the night of July 14-15 1967, which ignited a 
bomb dump full of high explosive bombs.  This attack 
demolished about 40% of the base and resulted in 400 wounded 
soldiers and 39 deaths.  He further recalls rocket attacks 
which occurred every 4 hours for a three-week period during 
the TET offensive.  Finally, he provided the names of several 
other Marines who could corroborate these events.

The appellant's military records establish that he served in 
the Republic of Vietnam from April 1967 to May 1968.  He 
landed at DaNang and primarily served as an Infantry Weapons 
Repairmen with the Marine Base Squadron (MABS)- 11, Marine 
Air Group (MAG)- 11, 1st Marine Aircraft Wing (MAW).  He also 
served as a guard from March 1, 1968 to April 4, 1968.  He 
was present during the "CounterInsurgency Operation" and 
was awarded the Good Conduct Medal, the Vietnam Service Medal 
(VNSM) with 3 stars, the Republic of Vietnam Campaign Medal 
(RVNCM) and the National Defense Service Medal.

The appellant's service medical records reveal his reported 
history of "depression or excessive worry" on his 
enlistment examination dated in June 1966.  He was seen in 
December 1967 with complaint of ringing sensation in both 
ears since firing an M-16 on a rifle range.  In March 1968, 
he was seen for complaint of headaches with a request for a 
no- duty chit.  At that time, he was crying and described a 
low-grade frontal headache with slight photophobia.  He was 
given an impression of tension headaches and hysteria, 
prescribed medication, and advised to return to work.  A June 
1968 clinic note records his reported history of acoustic 
trauma while test firing machine guns.  His discharge 
examination, dated in April 1969, revealed a "normal" 
clinical evaluation of his psychiatric status.

Research conducted by the Marine Corps Historical Center 
confirms that the MABS- 11, MAG- 11, 1st MAW was located at 
DaNang, Vietnam during the time period in question.  These 
records confirm the presence of bomb dumps which stored a 
substantial amount of ordnance.  A command chronology for 
July 1967 notes that various buildings were damaged by rocket 
attack.  In September 1967, the carpenter shop was repairing 
buildings damaged by the "last" rocket attack.  In February 
1968, the radio section went on alert status as DaNang Air 
Base came under enemy rocket attack.  Thereafter, there are 
notations of bunker repairs as well as construction of 
additional security bunkers and "fighting" bunkers.  There 
were documented rocket attacks on the DaNang compound on the 
5th, 7th, 8th, 9th, 12th and 29th of May 1968.

The post- service medical records include a July 1969 VA 
examination report which is negative for a diagnosis of PTSD 
or history of exposure to combat stressors.  He was admitted 
to the Gainesville VA Medical Center (VAMC) in August 1995 
due to complaint of a three-month history of difficulty with 
sleep and concentration, increased anxiety, inability to 
focus and being overwhelmed by his problems.  He also 
reported feelings of hopelessness, helplessness with 
anhedonia, inability to enjoy himself, low self- esteem and 
afraid of being at home and the future.  His business had 
failed and he was contemplating filing for bankruptcy.  He 
denied combat exposure in Vietnam.  He admitted to a family 
history positive for depression and suicide.  He had a 
supportive girlfriend, but admitted to fleeting suicidal 
ideation.  He had previously been prescribed Zoloft, Ativan, 
Thorazine and Prozac.  His mental status examination was 
significant for some restlessness, depressed mood, 
anxiousness with constricted affect, feelings of shame and 
guilt about his problems.  He was placed on suicidal 
precautions for two days, and underwent psychological 
consultation for personality profile testing and potential 
for individual psychotherapy.  His discharge diagnoses 
included severe, major depressive episode secondary to 
multiple stressors and "Post traumatic stress disorder, by 
history."  

In December 1995, the appellant underwent an outpatient VA 
psychology PTSD assessment.  At that time, he complained of 
hypervigilance, diminished interest in sex, social isolation, 
dissociative episodes and fainting during some medical 
procedures.  His pre- service history included a "troubled" 
childhood, being physically abused by his stepfather and 
completing high school with above- average academic 
achievement.  His post- service history included obtaining a 
degree in hearing/air conditioning in 1980 and venturing into 
many solar business pursuits, including several companies he 
owned.  He had dropped out of 3 different colleges in the 
last 8-year period, but was anticipating attending nursing 
school.  His significant war- related stressors included the 
possibility of being killed or wounded, killing others, 
exposure to death and dismemberment of others, exposure to 
continual stream of human remains to be processed and being 
turned into a killer.  He also acknowledged his failure to 
fulfill his duties as another military stressor.  His family 
history was significant for depression and suicidal ideation.  
He was participating in a combat vet group as well as 
individual psychotherapy.  His psychodiagnostic testing 
suggested longstanding problems with anxiety and self- doubt 
with compulsive coping strategies that potentially caused 
problems in his relationships.  His characteristic anxiety 
appeared to have been significantly exacerbated by his 
experience of combat trauma that gave rise to posttraumatic 
reactions.  Based upon the above, he was given a diagnosis of 
PTSD.

The appellant's subsequent VA clinical records include a 
December 1995 clinical record notation that he appeared to 
report "symptoms associated with pure PTSD in the absence of 
substance abuse, employment difficulties, or chronic 
relationship problems."  He reported difficulties with his 
girlfriend and filing for bankruptcy.  A January 1996 
clinical record noted an assessment of PTSD and dysthymia 
with an "obvious assoc[iation] with traumas in war and pre- 
war to his current behavior."

In February 1996, the appellant underwent VA PTSD examination 
with benefit of review of his claims folder.  He reported a 
history of serving as a weapons mechanic during his 13-month 
tour of duty at DaNang.  His most traumatic experience 
involved sustaining a shrapnel injury and brief hearing loss 
during a rocket attack.  He described a "big" rocket attack 
which made an indescribable sound so as to resemble an 
"atomic bomb."  He talked of another incident in which he 
was caught off base in a firefight and ran.  Upon his return 
to the States, he was beaten by "rednecks" in a bar while 
wearing his uniform.  For the next ten years, he was unable 
to attend college due to an inability to concentrate.  He 
referred to nonspecific homicidal thoughts and, in spite of 
repeated questioning, he was unable to give any other 
answers.  He repeatedly asserted that he had PTSD but, when 
asked to explain his assertions, he appeared to get agitated 
and couldn't give any specifics.  His mental status 
examination was significant for findings limited to a 
slightly depressed mood.  

Based upon examination and review of the claims folder, the 
VA examiner opined that the appellant did not meet the 
criteria for PTSD.  First, it was noted that he was very 
vague in terms of his combat experiences.  The most traumatic 
thing which happened to him was a depot being blown up.  
Second, he manifested absolutely no anxiety or emotional 
response when talking about his combat experiences.  He 
continued to claim he had PTSD and appeared to get agitated 
when asked specifically what he claimed.  He later claimed 
difficulty with concentration for ten years, but admitted 
that he was now doing well in school with a 3.5 average.  The 
examiner noted that it was safe to assume that the 
appellant's problems either did not exist or had disappeared.  
His overall current behavior of doing well in full- time 
schoolwork contraindicated any claims of concentration 
problems, difficulty with interpersonal relationships, etc.  
It was further noted as interesting that his attempt to 
become a nurse required extensive interpersonal 
relationships.  It was the examiner's opinion that the 
appellant manifested depression secondary to his recent 
breakup from his girlfriend and bankruptcy.

The record next shows an impression of PTSD noted in a 
January 2000 VA clinical record.  In March 2000, the 
appellant underwent another VA PTSD examination with benefit 
of review of the claims folder.  He reported past problems of 
depression, anxiety, insomnia, decreased concentration and 
loving feelings, but admitted that these were no longer 
current problems.  He was able to give a very detailed 
history of traumatic event during a rocket attack in Vietnam 
in which he was threatened with death or serious injury.  
However, on questioning, he was unable to describe any 
avoidance of activities or places or people that aroused 
recollections of the trauma.  He showed a normal affect and 
had plans for the future, such as possible plans to marry his 
current girlfriend.  He had worked as a catheter laboratory 
technician since 1998.  He did not seem to complain of any 
hypervigilance or exaggerated startle response.  His past 
psychiatric history was significant for a 1995 
hospitalization for depression during a time of financial 
difficulties.  His family history was significant for his 
mother seeing a psychiatrist after a divorce, but there were 
no suicide attempts in the family.  

On mental status examination, the appellant appeared his 
stated age.  His dress, grooming and hygiene were within 
normal limits.  There was no psychomotor agitation or 
retardation noted.  His speech was normal in rate, tone and 
volume.  His eye contact was good.  Thought processes were 
logical and goal directed.  There were no suicidal or 
homicidal ideations or delusions noted.  There were no 
disorders of perception.  He was alert and oriented times 
three.  His cognitive examination was within normal limits 
with the exception of only being able to recall two out of 
three items after distraction.  His insight and judgment were 
good.  He was given a diagnosis of a single episode of major 
depressive disorder in complete remission.  In summary, the 
examiner noted that the appellant manifested some features of 
PTSD, but that he did not meet the criteria for avoidance or 
current loss of functioning which would be needed to 
diagnosis PTSD.  He had an episode of major depressive 
disorder in the past, but such episode could not be directly 
attributable to his military experience.

Entitlement to service connection for PTSD requires (1) a 
diagnosis of PTSD which conforms to the criteria under the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. 1994)(DSM- IV), (2) a link, established by medical 
evidence, between current symptoms and an in- service 
stressor, and (3) credible supporting evidence that the 
claimed stressor occurred.  38 C.F.R. § 3.304(f) (2000).  If 
the evidence establishes that the claimant engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the claimant's service, the lay testimony alone may 
establish the occurrence of the claimed in- service stressor.  
Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has made it clear that, where a claimed 
stressor is alleged to have occurred during combat, VA must 
make a specific finding as to whether or not the claimant was 
involved in combat.  Gaines v. West, 11 Vet. App. 353, 359 
(1998).  Combat status may also be established by service 
records or "other supportive evidence."  See West v. Brown, 
7 Vet. App. 70, 76 (1994).  VA is not required to accept a 
claimant's assertions that he was engaged in combat but, in 
arriving at its findings of fact, the credibility of the 
veteran's testimony and statements of record must be 
addressed.  Cohen, 10 Vet. App. at 145-46.

"Credible supporting evidence" of a non- combat stressor 
may be obtained from service records or other sources, to 
include lay testimony.  Gaines, 11 Vet. App. at 353; Moreau 
v. Brown, 9 Vet. App. 389 (1996).  However, the Court has 
held that the regulatory requirement for "credible 
supporting evidence" means that the appellant's testimony, 
or the medical opinion based upon post-service examination, 
alone cannot, as a matter of law, establish the occurrence of 
a non- combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996); Moreau, 9 Vet. App. at 396-96.  Examples of 
"other supportive evidence" includes, but is not limited 
to, incidents of a plane crash, ship sinking, explosion, rape 
or assault, or duty in a burn ward or graves registration 
unit.  See Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part VI (1998).

In the case of any veteran who engaged in combat with the 
enemy in active service during a period of war, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence  or 
aggravation.  38 U.S.C.A. § 1154(b) (West 1991).  To this 
end, VA shall resolve every reasonable doubt in favor of the 
veteran.  Id.  However, this relaxed evidentiary standard 
does not supplant the need for competent etiological opinion.  
See generally Wade v. West, 11 Vet.App. 302, 306 (1998) (a 
veteran who has successfully established in- service 
occurrence of an injury under 38 U.S.C.A. § 1154(b) must 
still submit sufficient evidence of a causal nexus between 
that in- service event and his/her current disability).

For the purposes of deciding this case, the Board will 
assume, arguendo, that the appellant was in fact exposed to 
his claimed combat and non- combat stressors.  Nonetheless, 
upon careful consideration of the medical evidence of record, 
the Board finds that the claim must be denied as the 
preponderance of the evidence establishes that the appellant 
does not manifest PTSD.  Undoubtedly, there are PTSD 
diagnoses in his VA clinical records which presumably conform 
to the criteria established in DSM-IV.  In particular, his 
December 1995 outpatient VA psychology PTSD assessment 
included psychodiagnostic testing which suggested 
longstanding problems with anxiety and self- doubt with 
compulsive coping strategies that caused problems in his 
relationships as well as unspecified "posttraumatic 
reactions."  A December 1995 clinical record notes his 
report of "symptoms associated with pure PTSD."  A January 
1996 clinical record noted an assessment of PTSD and 
dysthymia with an "obvious assoc[iation] with traumas in war 
and pre- war to his current behavior."

However, the more persuasive evidence consists of the reports 
of VA PTSD examinations conducted in February 1996 and March 
2000.  These reports are based upon examination of the 
appellant, review of the claims folder, to include the 
evidence favoring a diagnosis of PTSD, and include careful 
rationale for the conclusions reached.  These examiners have 
found that the appellant does not meet the criteria for PTSD.  
In doing so, they point to the appellant's lack of anxiety or 
emotional response when talking about his combat experiences, 
loss of functioning and/or avoidance behavior.  These 
examiners also provide a diagnosis major depressive episode 
which is causally related to financial difficulties which 
began in 1995.  As shown by the record, the appellant was 
first admitted for psychiatric hospitalization in 1995 due to 
severe, major depressive episode secondary to his financial 
situation.  At that time, he denied any history of exposure 
to combat stressors.  The Board is of the opinion that the 
evidence favoring a diagnosis of PTSD, when viewed against 
the above mentioned VA PTSD examination reports, based as 
they are on review of the claims folder and containing 
careful rationale for the opinions expressed, is of 
insufficient probative value to place the merits of the claim 
in relative equipoise.  See 38 C.F.R. § 3.102 (2000).  
Therefore, the Board denies the claim on the merits.

In so concluding, the Board is cognizant of the appellant's 
contentions that he has PTSD stemming from his in- service 
experiences.  He argues that the record fails to record his 
manifestations crying during his personal appearance before 
the RO.  He has disputed some portions of his history 
recorded by VA examiners as either inaccurate or irrelevant.  
He claims that the individual who conducted his discharge 
examination was unqualified to render a psychiatric opinion, 
and that VA examiners in 1996 and 1998 are unfamiliar with 
DSM-IV and have misdiagnosed him.  He has also provided his 
own self- diagnosis by comparing his claimed symptoms to the 
criteria contained in DSM-IV.  The Board has considered these 
arguments, but does not consider them persuasive when viewed 
against the medical expertise of the VA examiners who are 
trained in recognizing and diagnosing PTSD.  His lay 
statements are not probative to the question as to whether he 
currently manifests PTSD as there is no showing that he 
possesses the requisite medical training to speak to a 
question involving medical diagnosis and etiology.  
Grottveitt v. Brown, 5 Vet.App. 91, 93 (1993).  Additionally, 
he has not provided any credible, competent evidence which 
impugns the competency of the VA examiners failed to confirm 
a diagnosis of PTSD.

II.  Increased rating - bilateral hearing loss

The appellant next contends that he is entitled to a 
compensable disability evaluation for his bilateral 
sensorineural hearing loss disability.  In this respect, he 
complains of impaired hearing ability in which he does not 
realize that people are talking to him.  He further indicates 
that he must be facing a person speak in order fully 
comprehend a conversation.  He finally notes that, while his 
hearing aids help, they also tend to amplify certain 
background noises which interferes with his hearing acuity.

Initially, the Board notes that this appeal arises from a 
March 1996 RO rating decision which declined an increased 
(compensable) rating for bilateral hearing loss disability.  
Since that time, the regulations pertaining to evaluations 
for hearing loss disability changed.  See 64 Fed.Reg. 25202-
25210 (May 11, 1999).  The Board has reviewed the changes, 
which includes clarifications of the meaning of pure tone 
threshold averages and adds new provisions for matters not 
relevant to the facts of this case, and finds that they have 
no bearing on the case at hand.  Therefore, a remand is 
unnecessary in order for the RO to consider the new 
regulations.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided); Bernard v. Brown, 4 Vet.App. 
384 (1993) (the Board must consider whether a claimant will 
be prejudiced by addressing a question that has not been 
addressed by the RO).

The basis for evaluating defective hearing is the impairment 
of auditory acuity as measured by puretone threshold averages 
within the range of 1000 to 4000 Hertz and speech 
discrimination using the Maryland CNC word recognition test.  
38 C.F.R. § 4.85 (2000).  Puretone threshold averages are 
derived by dividing the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz by four.  38 C.F.R. § 4.85(d) 
(2000).  The puretone threshold averages and the Maryland CNC 
test scores are given a numeric designation, see 38 C.F.R. 
§ 4.85(b) and Table VI, and the numeric designations are used 
to determine the current level of based upon a table provided 
under Diagnostic Code 6100.  See 38 C.F.R. § 4.85(e) and 
Table VII (2000).  Under these criteria, the assignment of a 
disability rating is a "mechanical" process of comparing 
the audiometric evaluation to the numeric designations in the 
rating schedule.  See Lendenmann v. Principi, 3 Vet.App. 345, 
349 (1993).

In pertinent part, the appellant's most recent VA 
audiological evaluation, dated in January 2000, shows right 
ear pure tone thresholds of 25, 55, 65, and 85 decibels at 
1000, 2000, 3000 and 4000 hertz, respectively.  He has left 
ear pure tone thresholds of 30, 60, 70, and 80 decibels at 
1000, 2000, 3000 and 4000 hertz, respectively.  His pure tone 
threshold averages are 57.5 decibels and 60 decibels in the 
right and left ear, respectively.  His speech recognition 
using the Maryland CNC test is 94 percent bilaterally.  Under 
the criteria set forth in Table VI, the numeric designation 
assigned for both ears is "II."  These numeric designations 
correspond with a rating of 0 percent under Diagnostic Code 
6100.  38 C.F.R. § 4.85, Table VII (2000).  Accordingly, the 
most probative evidence of record preponderates against an 
increased (compensable) rating for bilateral sensorineural 
hearing loss disability.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern).

In deciding this case, the Board notes that a similar rating 
would be obtained when using the results of VA audiology 
examinations in February 1996 and August 1998. The February 
1996 examination revealed a right ear pure tone threshold 
average of 51 decibels with speech recognition using the 
Maryland CNC word list of 92 percent.  He had a left ear pure 
tone threshold average of 55 decibels with speech recognition 
of 96 percent.  The numeric designations assignable to the 
results of this examination, which is "I" bilaterally, 
corresponds to a noncompensable rating under Diagnostic Code 
6100.  The August 1998 VA audiology examination revealed pure 
tone threshold averages of 58.75 and 62.5 for the right and 
left ear, respectively.  His speech recognition using masked 
responses was 80 percent.  Due to the masked response method, 
the Board is unable to assign a numeric designation for these 
results.  With consideration of the valid Maryland CNC speech 
recognition test results of record, which reveal word 
recognition of at least 92 percent bilaterally, the numeric 
designations would still be "II" in both ears.  As such, 
the Board finds, by preponderance of the evidence, that a 
compensable disability evaluation for bilateral hearing loss 
disability is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 C.F.R. § 4.3 (2000).

III.  Tinnitus

The appellant contends that his tinnitus disability warrants 
a disability rating in excess of the currently assigned 10 
percent rating.  His current 10 percent rating under 
Diagnostic Code 6260 contemplates persistent tinnitus as a 
symptom of acoustic trauma.  38 C.F.R. § 4.87a (2000).  This 
represents the maximum rating assignable under Diagnostic 
Code 6260, and the Board finds no other schedular criteria 
applicable to the facts of this case.  As such, the Board 
finds no legal basis upon which to grant an increased rating 
under the schedular criteria.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law).  However, as addressed below, 
the appellant is not precluded from seeking extra- schedular 
consideration of his tinnitus disability.

IV.  Extra-Schedular Consideration

An extra- schedular rating may be assigned for an exceptional 
or unusual disability picture, with such related factors as 
marked inference with employment or frequent periods of 
hospitalization, which results in an impractical application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2000).  In this case, the appellant has not been 
hospitalized due to his bilateral hearing loss or tinnitus.  
There is also no evidence showing that either disability, 
whether considered singly or combined, is responsible for any 
marked interference with employment.  Based upon the above, 
the Board does not find that the appellant's symptomatology 
presents such an unusual or exceptional disability picture as 
to require referral of the claim by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service.  
See Bagwell v. Brown, 9 Vet.App. 337 (1996).  As such, the 
Board finds no basis for further action on this question.  VA 
O.G.C. Prec. 6-96 (1996).

V.  Due Process

In deciding this case, the Board notes that the appellant has 
been provided two separate VA PTSD examinations with benefit 
of review of his claims folder.  The Board further notes that 
all medical evidence identified by the appellant as necessary 
to his claim on appeal has been obtained by the RO.  The 
Board does not discern the existence of any additional 
evidence which may be necessary to reach an equitable 
decision on the merits.  Furthermore, there are no 
outstanding requests for evidence by the appellant related to 
the issue of his PTSD diagnosis and/or his increased rating 
claims.  As such, the Board finds that the RO has obtained 
all evidence necessary for an equitable disposition of the 
claims on appeal, and has substantially complied with all 
mandatory due process requirements provided in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (to be codified at 38 U.S.C.A. § 5103A).


ORDER

Service connection for PTSD is denied.

An increased (compensable) rating for bilateral sensorineural 
hearing loss is denied.

An increased rating for tinnitus is denied.




		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

